                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


EDWIN ANTHONY SMITH,                             2:16-cv-10098

                 Petitioner,
                                         HON. TERRENCE G. BERG
      v.

DAVID BERGH,                            ORDER DENYING MOTION
                                        FOR RECONSIDERATION
                 Respondent.               AND MOTION FOR
                                         EVIDENTIARY HEARING



      Petitioner Edwin A. Smith (“Petitioner”) is currently a state

prisoner at Kinross Correctional Facility in Kincheloe, Michigan. This

Court previously denied Petitioner’s pro se habeas petition challenging

his conviction for first-degree criminal sexual conduct in violation of

Mich. Comp. Law § 750.520(1)(a). ECF No. 28 (Jan. 31, 2019 Order).

Petitioner now asks the Court to reconsider its previous order denying

habeas relief and again requests an evidentiary hearing. ECF Nos. 32,

33.

      Petitioner urges that, because he has produced evidence rebutting

the Michigan Court of Appeals’ findings, this Court should not apply the

highly deferential standard for evaluating state-court rulings mandated
by the Antiterrorism and Effective Death Penalty Act (“AEDPA”) and
Supreme Court precedent. See ECF No. 32 PageID.1886–87 (Pet.’s Br.).

Cf. 28 U.S.C. § 2254(d); Renico v. Lett, 559 U.S. 766, 773 (2010). He also

seeks an evidentiary hearing to examine both the results of DNA

analysis, which he considers exculpatory, and certain alleged misconduct
by the prosecutor.

                             DISCUSSION

     The factual and procedural background of this matter are set forth
in detail in this Court’s previous Order. See ECF No. 28 PageID.1846–

51. On January 31, 2019, the Court issued an Order denying Petitioner’s

writ of habeas corpus, motion to reconsider, and motion to submit his

habeas petition for the Court’s consideration. See ECF No. 28. In

response, Petitioner filed a motion for extension of time to file a motion

for reconsideration, which this Court granted. ECF No. 31. Petitioner
then filed his motions for reconsideration and for an evidentiary hearing

on March 31, 2019. Those motions are now before the Court.

     Motions for reconsideration are governed by Local Rule 7.1(h)(3).

That rule provides that the Court “will not grant motions for rehearing

or reconsideration that merely present the same issues ruled upon by the

Court, either expressly or by reasonable implication.” Id. To warrant

reconsideration, “the movant must not only demonstrate a palpable

defect by which the Court and the parties and other persons entitled to

be heard on the motion have been misled but also show that correcting


                                    2
the defect will result in a different disposition of the case.” Id.

      “A palpable defect is a defect which is obvious, clear, unmistakable,

manifest, or plain.” Am. Pie Pizz, Inc. v. Holton Holdings, Inc., No. 2:10-

cv-13106, 2011 WL 652834, at *1 (E.D. Mich. Feb. 14, 2011) (quoting
Ososki v. St. Paul Surplus Lines Ins. Co., 162 F. Supp. 2d 714, 718 (E.D.

Mich. 2001)). “[A]bsent a significant error that changes the outcome of a

ruling on a motion, the Court will not provide a party with an opportunity
to relitigate issues already decided.” Maiberger v. City of Livonia, 724 F.

Supp. 2d 759, 780 (E.D. Mich. 2010).

      There are three generally recognized grounds upon which a party

may properly seek reconsideration of a court’s previous ruling: (1) a clear

error of law; (2) newly discovered evidence that was not previously

available to the parties; or (3) an intervening change in the controlling
law. Eggelston v. Nexteer Auto. Corp., 2018 WL 2117754, at *2 (E.D. Mich.

May 8, 2018). “A motion for reconsideration should not be used liberally

to get a second bite at the apple, but should be used sparingly to correct

actual defects in the court’s opinion.” Estate of Fahner ex rel. Fahner v.

Cnty. of Wayne, No. 2:08-cv-14344, 2012 WL 2087070, at *1 (E.D. Mich.

June 8, 2012).

      A. Alleged misrepresentation by Michigan Court of Appeals
      Petitioner first asks this Court to reconsider its previous Order on

the basis that the Court should not have deferred to factual findings the

Michigan Court of Appeals made based on the state trial record. ECF No.
                                      3
32 PageID.1880. Petitioner avers he has presented clear and convincing

evidence that rebuts factual findings by the Michigan Court of Appeals.

ECF No. 32 PageID.1880–81. More specifically, Petitioner purports that

the Michigan Court of Appeals misstated portions of the trial record
relevant to whether the orange sex toy at issue in the underlying case

had already been, or would be, sent to the state crime lab for testing

before his criminal trial. ECF No. 32 PageID.1880–81.
     As discussed in this Court’s January 31, 2019 Order, a district court

may not grant a habeas petition with respect to any claim adjudicated on

the merits in state court unless that adjudication runs contrary to, or

involves an unreasonable application of, United States Supreme Court

precedent, or incorporates an “unreasonable determination of the facts in

light of the evidence presented” in the state-court proceedings. 28 U.S.C.
§ 2254(d). See Moore v. Mitchell, 708 F.3d 760, 774 (6th Cir. 2013). The

district court is also required to presume the state court’s factual findings

are correct unless rebutted by “clear and convincing evidence.” Robinson

v. Howes, 663 F.3d 819, 825 (6th Cir. 2011) (citing 28 U.S.C. § 2254(e)(1)).

“This presumption of correctness also applies to the factual findings

made by a state appellate court based on the state trial record.” Mason v.

Mitchell, 320 F.3d 604, 614 (6th Cir. 2003) (citing Sumner v. Mata, 499

U.S. 539, 546–47 (1981)).

     Here, Petitioner relies on an alleged discrepancy between the trial

record and the Michigan Court of Appeals’ discussion of that record to
                                     4
argue that the appellate court’s factual findings are not entitled to

deference—namely, the state appellate court’s finding that DNA testing

on the orange sex toy was not completed until after Petitioner’s criminal

trial. As described by Petitioner, during an October 4, 2011 calendar
conference in his case the prosecutor indeed indicated that a search

warrant for two sex toys believed to be involved in the underlying crime

had been executed and that “at least one of those has been sent to the
Michigan State Police lab for DNA testing.” ECF No. 32 PageID.1903.

The prosecutor acknowledged she had “not received those results” as of

the date of the conference but agreed to “pass them on to defense counsel”

when they became available. Id. As explained by the Michigan Court of

Appeals, however, this planned DNA testing did not actually take place

before trial. People v. Smith, No. 312021, 2014 WL 4263093, at *1 (Mich.
Ct. App. Aug. 28, 2014) (per curiam) (unpublished). At trial, “[d]efense

counsel’s cross-examination of the officer-in-charge left no doubt that

DNA analysis of the object was never obtained.” Id. And defense counsel

in fact used the absence of DNA analysis to call the investigating officer’s

judgment into question. Id. at *4. A September 18, 2013 letter from the

State Appellate Defender Office addressed to Petitioner more than a year

after his trial and conviction further explained that the orange sex toy

had in fact never been tested because “the DPD [Detroit Police

Department] does not have the complainant’s DNA.” ECF No. 1-4

PageID.233. This evidence belies Petitioner’s claim that potentially
                                     5
exculpatory results of DNA analysis were withheld from the defense at

trial. The Court finds Petitioner has not presented clear and convincing

evidence to rebut the Michigan Court of Appeals’ factual finding that

DNA testing was not completed until after Petitioner’s trial. Moreover,
the results eventually obtained from DNA testing were inconclusive and

consistent with a mixture of DNA of at least two individuals including

one male contributor. ECF No. 1 PageID.235–36. They are therefore not
exculpatory.

     Based on the foregoing, as previously determined by this Court, the

Michigan Court of Appeals’ decision was not contrary to or rooted in an

unreasonable application of United States Supreme Court precedent, or

“based on an unreasonable determination of the facts in light of the

evidence presented.” 28 U.S.C. § 2254(d). See ECF No. 28 at PageID.15.
Because Petitioner has failed to establish an “obvious, clear,

unmistakable, manifest, or plain” palpable defect in this Court’s prior

decision, his motion for reconsideration will be denied. Am. Pie Pizz, Inc.,

2011 WL 652834 at *1.

     B. Perjured testimony by Officer Beckem

     Petitioner appears also to seek reconsideration of this Court’s

previous finding that he is not entitled to habeas relief on his claim that

the prosecutor permitted a government witness, Officer Beckem, to

perjure himself during his trial testimony. ECF No. 32 PageID.1885,

1891. Petitioner previously raised this claim in his habeas petition but
                                     6
asks the Court to again direct its attention to Officer Beckem’s testimony

regarding the victim’s alleged use of the orange sex toy. Id. This request

is not accompanied by any previously undiscoverable evidence or other

information that warrants reconsideration of this claimed basis for
habeas relief and therefore “merely present[s] the same issues ruled upon

by the court, either expressly, or by reasonable implication.” L.R.

7.1(h)(3). As previously determined by the Court, Petitioner has not
presented evidence that Officer Beckem’s testimony regarding DNA

testing of the orange sex toy was plainly factually false, that it was

material, or that the prosecution knew it was false. See ECF No. 28

PageID.28. See Rosencrantz v. Lafler, 568 F.3d 577, 583–84 (6th Cir.

2009). Accordingly, the Court will deny Petitioner’s motion to reconsider

its denial of habeas relief on this basis and reiterate its consensus with
the Michigan Court of Appeals that “[o]n the record, there is no basis for

defendant’s claim that he was convicted through the use, knowing or

otherwise, of perjured testimony.” Smith, 2014 WL 4263093 at *4.
     C. Motion for evidentiary hearing

     Petitioner has failed to present facts or evidence that entitle him to

an evidentiary hearing. Under 28 U.SC. § 2254(e)(2), “the court shall not

hold an evidentiary hearing” on a claim for habeas relief unless the

petitioner relies on: (1) “a new rule of constitutional law, made retroactive

to cases on collateral review by the Supreme Court, that was previously

unavailable”; or (2) “a factual predicate that could not have been
                                     7
previously discovered through the exercise of due diligence”; and “the

facts underlying the claim would be sufficient to establish by clear and

convincing evidence that but for constitutional error, no reasonable

factfinder would have found the applicant guilty of the underlying
offense.”

     As found by the Michigan Court of Appeals, there were no DNA

results at the time of trial for the prosecutor to turn over to defense
counsel. Smith, 2014 WL 4263093 at *3–4. Further, the eventual results

of DNA testing on the orange sex toy are already in Petitioner’s

possession. See ECF No. 1 PageID.235–36 (results of DNA analysis

attached to Petitioner’s brief). Petitioner has not cited any new rule of

constitutional law that could be applied to him retroactively, or any new

evidence that could not have previously been discovered through the
exercise of due diligence. Moreover, it does it appear, based on the

evidentiary record examined by the trial court, the Michigan Court of

Appeals, and now by this Court, that the facts underlying Petitioner’s

claims, even if proven to be true, would be sufficient to establish

constitutional error. Petitioner’s motion for an evidentiary hearing will

therefore be denied.

                               CONCLUSION

     Based on the foregoing, it is ORDERED that Petitioner’s motion

for reconsideration (ECF No. 32) is DENIED. His motion for an

evidentiary hearing (ECF No. 33) is also DENIED. The Court will deny
                                   8
a certificate of appealability because reasonable jurists could not disagree

with the Court’s resolution of Petitioner’s constitutional claims, nor

conclude that the issues presented deserve encouragement to proceed

further. See Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). If the
Petitioner decides to appeal this Court’s decision regardless, he may

proceed in forma pauperis because an appeal could be taken in good faith.

     Petitioner is instructed not to file additional motions for
reconsideration without leave of this Court.


     SO ORDERED.


Dated: July 17, 2019          s/Terrence G. Berg
                              TERRENCE G. BERG
                              UNITED STATES DISTRICT JUDGE




                        Certificate of Service
      I hereby certify that this Order was electronically filed, and the
parties and/or counsel of record were served on July 17, 2019.
                             s/A. Chubb
                             Case Manager




                                     9
